April 25, 2014 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Admiral Funds (the Trust) File No. 33-49023 Commissioners: Pursuant to Rule 497(e) under the Securities Act of 1933, we hereby file exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the supplement dated April 17, 2014, filed pursuant to Rule 497(e), for the Vanguard S&P Small-Cap 600 Index Fund, S&P Small-Cap 600 Value Index Fund, S&P Small-Cap 600 Growth Index Fund, S&P Small-Cap 400 Value Index Fund, series of the above mentioned Trust. If you have any questions or comments concerning the foregoing, please contact me at (610) 669-1538. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc.
